     Case 1:19-mc-00145-TSC Document 124 Filed 07/01/20 Page 1 of 4




                           CORRECTED


                EXHIBIT A
 (attachment to Defendants’ Opposition to Plaintiffs’ Motion to
Allow Filing of Supplemental Expert Declaration of Gail A. Van
             Norman, M.D., or, in the Alternative,
 Consent Motion for Leave to File a Surreply and Supplemental
            Declaration of Dr. Joseph F. Antognoni
                     ECF Nos. 120, 121.)
        Case 1:19-mc-00145-TSC Document 124 Filed 07/01/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Lee & Honken v. Barr, et al., 19-cv-2559      )
Purkey v. Barr, et al., 19-cv-03214           )
Nelson v. Barr, et al., 20-cv-557             )
                                              )

                            [CORRECTED]
     DEFENDANTS’ SURREPLY IN OPPOSITION TO PLAINTIFFS’ PI MOTION
       Defendants respectfully submit this surreply to respond to three points in Plaintiffs’ reply

in support of their motion for preliminary injunction, ECF No. 118, that rely on the Supplemental

Declaration of Dr. Gail A. Van Norman, ECF No. 117-1, submitted along with the Reply.

       First, Plaintiffs rely on Dr. Van Norman’s opinion that “with low dosages of the drug

[pentobarbital], pulmonary edema can occur within seconds of drawing a breath, and certainly will

occur before condemned prisoners reach an insensate level of unconsciousness.” Reply at 11

(citing Van Norman Supp. Decl. at 4, 8). The only authority Dr. Van Norman appears to cite for

the proposition is the “Potts study”—a 1967 case study of a single patient—as well as Dr. Van

Norman’s own experience with a single patient. See Van Norman Suppl. Decl. ¶ 24. As explained

by Dr. Antognini in the attached supplemental declaration, such evidence is insufficient. See

Antognini Suppl. Decl. (attached as Ex. A-1), ¶ 8 n.2. The incidence of pulmonary edema

occurring “after small, subanesthetic doses of pentobarbital and other barbiturates, such as

thiopental . . . must be quite rare,” because “[t]hese barbiturates, especially thiopental, were used

for decades (from the 1930s until about 1990) for induction of anesthesia worldwide—millions


                                                  1
            Case 1:19-mc-00145-TSC Document 124 Filed 07/01/20 Page 3 of 4




upon millions of patients.” Id. If, as Dr. Van Norman suggests, “normal clinical doses caused

pulmonary edema, even in a small subset of patients, then these drugs would have been abandoned

decades ago.” Id. But in fact, “millions of patients [have] received thiopental and pentobarbital

safely [for] over six decades.” Id. n.2.

           Second, Plaintiffs rely on Dr. Van Norman’s opinion that flash pulmonary edema seen in

autopsies of prisoners could not have occurred as a postmortem event. See Reply at 11; Van

Norman Supp. Decl. ¶ 23. But as Dr. Antognini explains in the attached supplemental declaration,

one cannot reasonably extrapolate from autopsies whether pulmonary edema “occurs immediately

after administration, or immediately prior to death, or if the fluid accumulation [in the lungs]

occurs post-mortem, or some combination of all three.” Antognini Suppl. Decl., ¶ 22. In any

event, as Dr. Antognini further explains, “even if pulmonary edema occurred after administration

(within 1 minute) the brain would be so profoundly depressed that the inmate would not experience

it.” Id.

           Third, Plaintiffs rely (Reply at 11) on Dr. Van Norman’s opinion that “[t]he idea that

unresponsiveness indicates unconsciousness was invalidated by research in consciousness

approximately 30 years ago.” Van Norman Supp. Decl. ¶ 9. The opinion was intended to show

that Dr. Antognini purportedly had an outdated understanding of consciousness. See Reply at 11.

But as Dr. Antognini explains in the attached declaration, his discussion of consciousness is based

on the lethal injection context, “when the brain is massively depressed by the pentobarbital.”

Antognini Suppl. Decl., ¶ 9. As Dr. Antognini points out, Dr. Van Norman, on the other hand,

relies on “evidence for a setting . . . when the person is only at ‘light’ levels of anesthesia,” i.e.,

when it is possible for someone to be “conscious, but not responsive.” Id. There is “no evidence,”

and in fact Dr. Van Norman cites none, “that consciousness is possible when the brain is massively

depressed by the pentobarbital.” Id.

           For example, Dr. Van Norman relies on a study in which “0.3% isoflurane [was]

administered during prolonged surgery”—a concentration that is “about 25% of the dose needed

to prevent movement in response to noxious stimulation”—which simply cannot be “equate[d] . . .

                                                  2
         Case 1:19-mc-00145-TSC Document 124 Filed 07/01/20 Page 4 of 4




with a 5-gram dose of pentobarbital.” Antognini Suppl. Decl., ¶ 12. Dr. Antognini identifies

similar flaws in Dr. Van Norman’s reliance on other studies, see id. ¶¶ 13-18, and concludes that

her evidence, even if credited, “say little about responsiveness occurring after 5 grams of

pentobarbital.” Id. ¶ 7. Importantly, as Dr. Antognini notes, Dr. Van Norman “conspicuously

[does] not address the issue of how a person who is administered 5 grams of pentobarbital and

subsequently develops cardiovascular collapse, with little to no blood pressure or cardiac output,

is able to maintain sufficient blood flow to the brain to maintain consciousness.” Id. ¶ 7.

       In sum, for these and other reasons set forth in Defendants’ opposition brief, Plaintiffs have

not established that using five grams of pentobarbital for their execution is sure or very likely to

cause Plaintiffs an unconstitutional level of pain or that BOP’s adoption of the Protocol was

arbitrary or capricious.


Dated: June 30, 2020

Respectfully submitted,

 MICHAEL R. SHERWIN                                  JOSEPH H. HUNT
 Acting United States Attorney                       Assistant Attorney General
 DANIEL F. VAN HORN                                  DAVID M. MORRELL
 Civil Chief, U.S. Attorney’s Office                 Deputy Assistant Attorney General

 ALAN BURCH (D.C. Bar 470655)                        PAUL R. PERKINS
 Assistant United States Attorney                    Special Counsel
 U.S. Attorney’s Office
 for the District of Columbia                         /s/ Jean Lin___________________
 Washington, D.C. 20530                              JEAN LIN (NY Bar 4074530)
 202-252-2550                                        Special Litigation Counsel
 Alan.burch@usdoj.gov                                JONATHAN KOSSAK (D.C. Bar 991478)
                                                     CRISTEN C. HANDLEY (MO Bar 69114)
                                                     Trial Attorneys
                                                     Civil Division, Federal Programs Branch
                                                     Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 305-2677
                                                     Jean.lin@usdoj.gov
                                                     Attorneys for Defendants

                                                 3
 Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 1 of 10




                         CORRECTED


           EXHIBIT A-1
(attachment to Proposed Surreply, ECF Nos. 120-1, 121-1)
        Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 2 of 10




     SUPPLEMENTAL DECLARATION OF JOSEPH F. ANTOGNINI, M.D., M.B.A.


         JOSEPH F. ANTOGNINI, does hereby declare and say:

1.       My name is Joseph F. Antognini. I submit this declaration in response to the

supplemental declaration submitted by Dr. Gail Van Norman dated 6-29-2020, in the case In re

Federal Bureau of Prisons’ Execution Protocol Cases, No. 19-mc-145.

2.       The opinions presented in this supplemental declaration are my opinions and mine alone

and are based on information available to me at this time. Should additional documents or

information be provided to me for review and analysis, I may take those additional materials into

account, and modify and/or supplement my opinions accordingly. If I am present at hearings

and/or trial in this case, I may take into account any testimony or other evidence to the extent

related to my opinions and modify and/or supplement my opinions accordingly. In performing my

analysis, I have relied on my professional training, education and experience. I have reviewed and

considered the supplemental declaration by Dr. Van Norman, the references she cites, as well as

references listed below in the “References Cited” section.

3.       Dr. Van Norman writes that “Rapid injection of a massive dose of pentobarbital leads to a

rapid rise in peak levels of the drug within about 2 minutes, followed by a rapid redistribution of

the drug out of the brain.” (¶3, page 2 of her declaration dated 6-29-2020). Only the first part of

that sentence is correct: there is a rapid rise of the drug concentration in the brain, but there is not

a rapid redistribution of the drug out of the brain. The flaw in Dr. Van Norman’s assertion is that

she attempts to apply the normal pharmacokinetics1 that are observed with a clinical dose to the

setting of a massive pentobarbital dose, such as a dose of 5 grams.


1
 Pharmacokinetics is a term that describes what happens to a drug after it is administered to a subject, i.e., the
concentration of the drug in the blood, brain and other tissues over time. It is “what the body does to the drug”, as
opposed to pharmacodynamics, which is “what the drug does to the body”.

                                                                                                                        1
       Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 3 of 10




4.     When a drug like thiopental or pentobarbital is injected, the drug enters the blood, is

transported to the heart and then distributed first to organs with the greatest blood flow, such as

the brain. But, over time, as the blood in the body continues to circulate, the drug will begin to

distribute to other organs that have less blood flow than the brain. This effect, in large part, starts

to decrease the drug concentration in the blood. Because the drug concentration in the brain is

now greater than the drug concentration in the blood, the drug moves out of the brain into the

blood, and then into the other organs. This process is called redistribution and is shown in the

figure below.




Figure from https://www.slideshare.net/HarithDaggupati/barbiturates-70316729 (accessed 6-29-

2020). Note that the peak concentration in the brain occurs at about 1 minute. As time goes on,

and the blood circulates through the body, the barbiturate enters other tissues, which causes the

blood concentration of the barbiturate to decrease, which then causes the brain barbiturate

concentration to decrease.


                                                                                                      2
        Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 4 of 10




5.      The important difference between what I just described above for the normal clinical

dose and what occurs after a massive dose is that in the latter case, there is a rapid decrease in

blood pressure, heart function and blood flow. That is, in order for drug redistribution to occur,

there must be relatively normal blood flow and heart function. But, this does not happen when 5

grams of pentobarbital is injected. The drug enters the brain, but little or no drug is redistributed

because of the cardiovascular collapse caused by the massive dose of pentobarbital.

6.      In the Buhl et al. (2013) study in horses, the heart sounds were not detectable about 80-90

seconds after the initiation of the pentobarbital (dose 66.6 mg/kg; see their table 2 on page 486),

consistent with cardiovascular collapse.

7.      Dr. Van Norman (and indeed Drs. Stevens and Edgar as well) conspicuously do not

address the issue of how a person who is administered 5 grams of pentobarbital and subsequently

develops cardiovascular collapse, with little to no blood pressure or cardiac output, is able to

maintain sufficient blood flow to the brain to maintain consciousness.

8.      Dr. Van Norman writes that “massive overdoses of pentobarbital, as well as smaller

subanesthetic doses, cause flash pulmonary edema within seconds of administration” (¶4, page 2

of her declaration). I first address the effect of “smaller subanesthetic doses”. If pulmonary

edema occurs after small, subanesthetic doses of pentobarbital and other barbiturates, such as

thiopental, then the incidence must be quite rare.2 These barbiturates, especially thiopental, were

used for decades (from the 1930s until about 1990) for induction of anesthesia worldwide—

millions upon millions of patients. If normal clinical doses caused pulmonary edema, even in a

small subset of patients, then these drugs would have been abandoned decades ago.



2
  The Potts study cited by Dr. Van Norman is not persuasive. A single report of a patient who developed pulmonary
edema after anesthesia induction, as well as Dr. Van Norman’s experience with a single patient, do not stand against
the millions of patients who received thiopental and pentobarbital safely over six decades of use.

                                                                                                                   3
          Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 5 of 10




9.         Dr. Van Norman faults me for failing to understand the difference between consciousness

and responsiveness, unconsciousness and unresponsiveness, etc. I fully understand the

differences. In fact, Dr. Van Norman is incorrectly relying on evidence for a setting of someone

who is conscious, but not responsive, when the person is only at “light” levels of anesthesia. She

cites no evidence that consciousness is possible when the brain is massively depressed by the

pentobarbital.

10.        Dr. Van Norman writes about the lock-in syndrome, in which patients with strokes are

unable to move, except for perhaps small movements of the eyes. She states that these patients

can have “profound feelings of panic and terror” (¶8, page 3). In fact, clinical studies indicate

that many of these patients have meaningful lives despite having locked-in syndrome (Lule et al.,

2009; Rousseau et al., 2015). Furthermore, and more importantly, the clinical findings in the

locked-in syndrome do not inform our understanding of massive overdose of pentobarbital.

Patients with locked-in syndrome have normal brain function (which is why they are awake and

aware), which is completely unlike the profound brain depression that follows a massive

overdose of pentobarbital.

11.        Dr. Van Norman discusses the difference between awareness and recall during and after

general anesthesia and cites various studies that used the isolated forearm technique. While few

anesthesiologists, if any, would dispute that awareness and recall are different, the studies she cites

do not inform our understanding of the issues in this case.

12.        For example, in the Russell (2013a) study, the patients received a thoracic epidural, a small

amount of fentanyl prior to induction, followed by propofol. The thoracic epidural3 prevents the

noxious stimulation of the surgical procedure from getting transmitted to the brain. Aside from the



3
    The thoracic epidural is similar, in many respects, to a spinal anesthesia, or a lumbar epidural used for childbirth.

                                                                                                                            4
        Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 6 of 10




thoracic epidural, anesthesia was maintained only with isoflurane, which was adjusted to maintain

a BIS = 55-60 (BIS = bispectral index, a measure of anesthetic depth). It is critical to note that in

that study the median isoflurane concentration during the periods when patients had responses was

0.3% (Tables 3 & 4 of Russell 2013a). This isoflurane concentration is about 25% of the dose

needed to prevent movement in response to noxious stimulation. This concentration of isoflurane

(by itself) is well below what any anesthesiologist would normally deliver during surgery.

Accordingly, some patients responded as expected. But in terms of consciousness, it is plainly

wrong to equate 0.3% isoflurane administered during prolonged surgery (Russell 2013a) with a 5-

gram dose of pentobarbital.

13.     In addition, Dr. Van Norman does not fully and fairly represent the data of the Russell

(2013a) study. Although 32% of patients had responses, there were only 32 responses to 2146

commands. Thus, the overall response rate to command was 1.5%.

14.     Dr. Van Norman has also relied upon a study published by Russell using the isolated

forearm technique (Russell, 1993) in which patients received midazolam and alfentanil (an opiate

similar in action to morphine). Although 72% of the patients had a response during some portion

of the surgery, that number does not fairly represent the incidence of responsiveness to commands,

which is probably closer to 3%.4

15.     In a similar study using propofol and remifentanil (an opiate), responses occurred to 5% of

commands (Russell, 2013b). And, again, Russell noted that BIS (a measure of anesthetic depth)



4
  In that study, patients received a recorded message every minute, from the time when the patients were connected
to the ventilator to about 5 minutes prior to the end of surgery. The median surgical time was 60 minutes (an
average was not reported) and assuming that the time between connecting the ventilator to initiation of surgery was
about 15 minutes (which allows for prepping the patient), the average time that the tape was played was about 70
minutes (60 + 15 – 5). There were 32 patients included in the analysis (see his table IV; one patient of 33 was
excluded); 32 x 70 = 2240, which is an estimate of the total number of times the 32 patients received the command
to respond. There were 64 responses (see his table IV, total of verified and unverified responses = 64); 64
responses/2240 commands = 3%.

                                                                                                                      5
       Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 7 of 10




was a poor predictor of consciousness during general anesthesia. Furthermore, others agree about

the effect of using exceptionally low anesthetic doses (Andrzejowski & Wiles, 2013): they state

that Russell “….has correctly concluded that patients may respond to command with a BIS <60.

He has gone on to demonstrate that by deliberately giving an inadequate anesthetic this becomes

more likely.”

16.    In an earlier study, Russell (1986) compared a primarily nitrous oxide technique with

etomidate infusion. Both of these techniques were specifically designed to achieve light, if not

inadequate, levels of anesthesia. Again, as expected, patient responses were elicited.

17.    Dr. Van Norman also cites the King et al. (1993) study in which obstetric patients were

administered thiopental for anesthesia induction for cesarean section. These patients received

relatively low doses of thiopental (3 mg/kg) and so the finding of responsiveness is not surprising.

These data say little about responsiveness occurring after 5 grams of pentobarbital.

18.    Dr. Van Norman writes that the isolated forearm technique is considered the ‘gold

standard’ for assessing consciousness during anesthesia, yet it is rarely used during clinical

anesthesia cases. This lack of use signifies that the utility of the isolated forearm technique in the

clinical setting has little clinical impact, and is even less so in the context of a massive dose of

pentobarbital sufficient to cause cardiovascular collapse.

19.    Dr. Van Norman also writes about the electroencephalogram (EEG) and questions its

utility as a monitor of anesthetic depth. True, the EEG is not a perfect monitor for anesthetic

depth—but that is not the point. I cited the thiopental-EEG work in my prior declaration to show

that, at the doses of pentobarbital administered in a lethal injection, the inmate would quickly

develop profound brain depression, which would manifest itself as slowing of the EEG, followed




                                                                                                       6
        Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 8 of 10




by burst suppression5, followed by cortical electrical silence (flat line).

20.      Dr. Van Norman’s use of the isolated forearm studies, the locked-in syndrome, awareness

during anesthesia, etc., is, at the core, based on deeply flawed logic. In a nutshell, she is arguing

that: 1) people given anesthetics can have awareness; 2) pentobarbital is an anesthetic; 3)

therefore someone given pentobarbital anesthesia will have awareness. By giving examples when

patients are responsive during light anesthesia, or in the locked-in syndrome, she concludes,

illogically, that the same must be true when the brain is profoundly depressed by 5-grams

pentobarbital.

21.      Another issue that Dr. Van Norman does not adequately address is the timing of the

pulmonary edema relative to the onset of profound brain depression when pentobarbital is

administered. As cited above, widespread barbiturate use over six decades was not associated

with pulmonary edema, indicating that pulmonary edema would not occur when a patient is

unconscious from the barbiturate. As more barbiturate is administered, and one assumes that the

barbiturate causes pulmonary edema, then the risk of pulmonary edema might be increasing (a

theoretical risk that I do not concede is true) but so too is the depth of anesthesia. Dr. Van

Norman asserts that pulmonary edema is occurring during a period when the pentobarbital

concentration is falling because of redistribution. But, as I have already explained, the

cardiovascular collapse caused by an overdose of barbiturate prevents drug redistribution.

22.      I do not dispute the autopsy findings of lung congestion, pulmonary edema, “heavy”

lungs, etc., but the inmates’ experts misunderstand my point and use of the term “if it occurs at

all”. It’s not a question of if it occurs, but if it occurs immediately after administration, or



5
 Burst suppression is the EEG pattern seen immediately before electrical silence. The EEG will have “bursts” of
electrical activity for a few seconds, followed by a few seconds of electrical silence. As the brain becomes more
depressed, the periods of electrical silence grow longer, until no bursts occur and there is complete silence.

                                                                                                                    7
       Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 9 of 10




immediately prior to death, or if the fluid accumulation occurs post-mortem, or some

combination of all three. And, as mentioned in my prior declaration and above, even if

pulmonary edema occurred after administration (within 1 minute) the brain would be so

profoundly depressed that the inmate would not experience it.

23.    Finally, Dr. Van Norman faults me for relying on the horse study. In the Buhl et al. study

(a setting of a massive overdose of pentobarbital), collapse of the horse was part of the triad used

to define clinical death (“Clinical signs of death, indicated by collapse, cessation of auscultable

heart beat and absence of palpebral and corneal reflexes”; see page 485, at bottom, of Buhl et

al.). Notwithstanding Dr. Van Norman’s personal experience and discussion of the “stay

apparatus”, i.e., the muscular and skeletal mechanism that permits horses to stand while asleep,

three of authors in the Buhl et al. paper are from a veterinary school, the paper was published in

a veterinary journal and the paper was presumably reviewed by veterinarians prior to publication.

The findings of the Buhl study are credible.




Date: June 30, 2020                            __________________________________
                                                      Joseph F. Antognini, M.D., M.B.A.




                                                                                                      8
      Case 1:19-mc-00145-TSC Document 124-1 Filed 07/01/20 Page 10 of 10




References Cited
        Aleman M, Williams DC, Guedes A, Madigan JE. Cerebral and brainstem
electrophysiologic activity during euthanasia with pentobarbital sodium in horses. J Vet Int Med
2015; 29:663-72
       Andrzejowski J, Wiles M. Bispectral index compared with the isolated forearm
technique. Anaesthesia 2013; 68:871-72
        Buhl R, Andersen LOF, Karlshoj M, Kanters JK. Evaluation of clinical and
electrocardiographic changes during the euthanasia of horses. The Veterinary Journal 2013;
196:483-91
       King H, et al. Adequacy of general anesthesia for cesarean section. Anesth Analg1993;
77:84-8
       Lule D, Zickler C, Hacker S, Bruno MA, Demertzi A, Pellas F, Laureys S, Kubler A. Life
can be worth living in locked-in syndrome. Progress Brain Research 2009; 177:339-51
       Rousseau MC, Baumstarck K, Alessandrini M, Blandin V, Billette de Villemeur T,
Auquier P. Quality of life in patients with locked-in syndrome over a 6-year period. Orphanet J
Rare Diseases 2015; 10:88
       Russell IF. Comparison of wakefulness with two anaesthetic regimens. Total IV balanced
anaesthesia. Br J Anaesthesia 1986; 58:965-8.

       Russell IF. Midazolam-alfentanil: an anaesthetic? An investigation using the isolated
forearm technique. British J Anesthesia 1993; 70:42-46
        Russell IF. The ability of bispectral index to detect intra-operative wakefulness during
isoflurane/air anaesthesia, compared with the isolated forearm technique. Anaesthesia 2013a.
68:1010-20
         Russell IF. The ability of bispectral index to detect intra-operative wakefulness during
total intravenous anaesthesia compared with the isolated forearm technique. Anaesthesia 2013b.
68:502-11




                                                                                                    9
